department of the treasury internal_revenue_service washington d c chief_counsel info number release date uil cc pa apjp b01 genin-107101-03 re reporting requirements for series e bond dear a s in your letter you state that a taxpayer had a series e bond that reached final maturity in the taxpayer redeemed the series e bond in and the series e bond has not accumulated any additional interest since during a phone conversation you stated that the taxpayer reported the accumulated bond interest on his income_tax return you express concern that a taxpayer could receive a form_1099 from the bank in the year of redemption and inquire as to how a taxpayer should report the form_1099 information on his redemption year tax_return if the taxpayer reported the bond interest in the year of final maturity generally under sec_454 of the internal_revenue_code code and sec_1_454-1 of the income_tax regulations regulations a taxpayer other than a corporation that holds a matured united_states series e savings bond is required to include the full amount of the increase in redemption value over the purchase_price of the bond in income in the taxable_year in which the bond is redeemed disposed of or reaches final maturity whichever is earlier but only to the extent that such increase in redemption value was not previously includible in income by that taxpayer or another taxpayer sec_454 and sec_1_454-1 are not applicable for any taxable_year in which either the taxpayer's taxable_income is computed under an accrual_method of accounting or an election under sec_454 to include the increase in redemption price in income currently is in effect sec_6049 of the code provides in part that every person who makes payments of interest aggregating dollar_figure or more to any other person during any calendar_year shall make a return setting forth the aggregate amount of such payments and the name and address of the person to whom paid ise sarthe mla racal are sor lamar ath pa pe htt to cae in aa bala og ss ss clg er a a deeds a bae ce br oot a ar en ot ana rra genin-107101-03 interest is defined in sec_6049 of the code as interest on any obligation issued in_registered_form or of a type offered to the public other than any obligation with a maturity at issue of not more than year which is held by a corporation sec_1_6049-4 of the regulations provide that obligations include bonds debentures notes certificates and other evidences of indebtedness regardless of how denominated therefore interest_paid on bonds that exceeds dollar_figure is subject_to the reporting obligations in sec_6049 of the code in addition the regulations impose the sec_6049 reporting obligations on any person acting as a middleman sec_1_6049-4 of the regulations provide that in the case of interest payments the middleman shall make an information_return for the calendar_year on form_1099 and shall show the aggregate amount of the interest the name address and taxpayer_identification_number of the person on whose behalf received and such other information as required by the forms sec_1_6049-4 of the regulations provide that a financial_institution is a middleman in accordance with sec_1_6049-4 of the regulations financial institutions include banks mutual_savings_banks savings and loan associations building and loan associations cooperative banks homestead associations credit unions industrial loan associations or banks or other similar organizations whether organized in the united_states or under the laws of a foreign_country therefore a bank is a middleman and must make an information_return on form_1099 showing the aggregate amount of interest_paid to a taxpayer during the calendar_year publication investment_income and expenses offers guidance to taxpayers who have previously reported u s savings bond interest but receive a form 1099-int for the current tax_year according to publication a taxpayer should report all the interest shown on the form 1099-int on line part of schedule b form_1040 or on line part of schedule form 1040a the taxpayer should then follow these steps several lines above line enter a subtotal of all interest listed on form_1040 or form 1040a line below the subtotal write u s savings bond interest previously reported and enter the amount of bond interest previously reported on the taxpayer’s income_tax return subtract the amount in step from the amount in step and enter the result on line publication can be downloaded from the internal revenue web site at http www irs gov pub irs-pdf p550 pdf genin-107101-03 this letter is a general information_letter only and intended only to provide you with general guidance for determining how to comply with applicable law it describes well established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect based on your specific facts please submit a request pursuant to revproc_2003_1 2003_1_irb_1 if you would like a ruling if you need further assistance please contact sincerely pamela wilson fuller senior technician reviewer administrative provisions judicial practice branch enclosure publication investment_income and expenses pp
